Title: 12th.
From: Adams, John Quincy
To: 


       Went all day to hear Mr. Smith. I had never heard him before. His text for the whole day was from Solomon’s song II. 14. O my dove, that art in the clefts of the rock, in the secret places of the stairs, let me see, thy countenance, let me hear thy voice; for sweet is thy voice, and thy countenance is comely. The discourse in the forenoon, was entirely taken up in a description of the Properties of the Dove, and how they Coincided with those of the Church of Christ. Its Innocence, it’s Beauty chastity and cleanliness, and Swiftness, were all taken notice of, and some good practical observations were drawn from the subject in the afternoon. The remainder of the text was considered, but as he commonly is said to do, towards the latter end of the discourse he grew extremely vociferous, and it was a continued strain of declamation. As he preaches without notes, and with very little previous studying, his sermons do not shine in the disposition of his arguments. He often starts from his subject; and when embarassed with any contested point, screaming, is his only resource.
      